1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
8
                                         AT SEATTLE
9
10
        RITA DOTY,
11                                                            Case No. 2:20-cv-00572-BJR

12                             Plaintiff,
                v.
13                                                            ORDER OF DISMISSAL

14      COLUMBIA DEBT RECOVERY LLC,

15                             Defendant.
16
            Pursuant to the parties’ May 12, 2021 Stipulation of Dismissal, it is hereby ORDERED
17
18   that all claims asserted against Defendant in this action are dismissed with prejudice and that all

19   parties shall bear their own attorneys’ fees and costs incurred in this action.
20
            Dated this 12th day of May, 2021.
21
22
23
24                                                  A
25                                                  Barbara Jacobs Rothstein
                                                    U.S. District Court Judge
26
27
28
